                                          Case 4:20-cv-05309-PJH Document 80 Filed 10/12/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      COLIN SCHOLL, et al.,
                                                                                     Case No. 20-cv-05309-PJH
                                  8                   Plaintiffs,

                                  9             v.                                   ORDER SETTING BRIEFING
                                                                                     SCHEDULE
                                  10     STEVEN MNUCHIN, et al.,
                                                                                     Re: Dkt. No. 78
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Before the court is defendants’ emergency motion for stay of order re: notice to

                                  15   class members. Dkt. 78. The court SETS the following briefing schedule. Plaintiffs shall

                                  16   file an opposition to the motion on or before Wednesday October 14, 2020 at 9:00 a.m.

                                  17   Defendants may file a reply in support of the motion on or before Wednesday October 14,

                                  18   2020 at 5:00 p.m.

                                  19         IT IS SO ORDERED.

                                  20   Dated: October 12, 2020

                                  21                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  22                                              United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
